Exhibit 99.1 Ingenious Paragon Global Limited Consolidated Financial Statements For each of the three years in the period ended December 31, 2008 (Stated in US dollars) Consolidated Financial Statements For each of the three years in the period ended December 31, 2008 Index to Consolidated Financial Statements Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Income and Comprehensive Income 2 Consolidated Balance Sheets 3 - 4 Consolidated Statements of Cash Flows 5 - 6 Consolidated Statements of Stockholders' Equity 7 Notes to Consolidated Financial Statements 8-34 Report of Independent Registered Public Accounting Firm To the Directors and Sole Stockholder of Ingenious Paragon Global Limited We have audited the accompanying consolidated balance sheets of Ingenious Paragon Global Limited (the 'Company") and its subsidiaries as of December 31, 2008, 2007 and 2006, and the related consolidated statements of Income and comprehensive Income, stockholders' equity and cash flows for each of the three years in the period ended December 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2008, 2007 and 2006, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. PKF Certified
